Citation Nr: 0737985	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than April 18, 
1995, for a total disability rating for compensation based on 
individual unemployability. 

2. Entitlement to VA financial assistance for the purchase of 
an automobile with adaptive equipment or for the purchase of 
adaptive equipment alone. 

3. Entitlement to service connection for a cervical spine 
disability.

4. Entitlement to service connection for a thoracic spine 
disability.

5. Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1977 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In October 2007, the Board advanced the appeal on the Board's 
docket under 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The claims of service connection for a cervical spine 
disability and a thoracic spine disability as well as for 
special monthly compensation are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. As of June 13, 1991, the service-connected disabilities 
had a combined rating of 60 percent, affecting a single body 
system, which met the requisite minimum percentage 
requirements for a total disability rating for compensation 
based on individual unemployability, and a claim for a total 
rating was received on July 1, 1991; as the claim for a total 
disability rating for compensation based on individual 
unemployability was received within of June 13, 1991, and as 
it was factually ascertainable that the veteran was 
unemployable as of June 13, 1991,  the effective date of the 
total disability rating is June 13, 1991. 

2. The veteran does not have loss or permanent loss of use of 
a hand or foot, or permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye, or central visual acuity of more than 20/200 if 
there is a field defect in the better eye, or ankylosis of a 
knee or a hip due to service-connected disabilities. 

CONCLUSIONS OF LAW

1. The criteria for an effective date of June 13, 1991, for 
the grant of a total disability rating for compensation based 
on individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5110, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 
4.16 (2007).

2. The criteria for VA financial assistance for the purchase 
of an automobile with adaptive equipment or for the purchase 
of adaptive equipment alone have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 and Supp. 2007); 38 C.F.R. § 3.808 
(2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims. 

On the claim for an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability, as the claim is granted, compliance with the 
VCAA is moot. 

On the claim for VA financial assistance for the purchase of 
an automobile with adaptive equipment or for the purchase of 
adaptive equipment alone, where the law and not the evidence 
is dispositive, VCAA does not apply.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

Procedural and Factual Background 

The record shows that the veteran filed his original claim 
for VA disability compensation in April 1985.  In a rating 
decision in November 1985, the RO granted service connection 
and assigned the following ratings for the right knee, 10 
percent; right wrist, 10 percent; left knee, zero rating; and 
left ankle, zero percent; the combined rating was 20 percent, 
effective February 16, 1985, the day following separation 
from service.  

On appeal of the initial ratings to the Board, in a decision 
in February 1989, the Board denied ratings higher than 10 
percent for the right knee and right wrist and granted a 10 
percent rating for the left knee and for left ankle.  In a 
rating decision in March 1989, the RO implemented the Board's 
decision, which resulted in a combined rating of 40 percent, 
effective from February 16, 1985, the day following 
separation from service. 

In a separate decision also in February 1989, the Board 
remanded the claims of service connection for a low back 
disability and for a right ankle disability. 

In May 1989, the veteran was awarded disability benefits from 
the Social Security Administration, commencing February 17, 
1987, due to musculoskeletal impairment.  It was ordered that 
the veteran was to be medically re-evaluated within one year 
of May 1989. 

In August 1990, the veteran sought an increase in his VA 
disability compensation from 40 percent to 80 percent or 100 
percent. 



In a decision in October 1990, the Board granted service 
connection for a right ankle disability.  In implementing the 
grant of service connection, in a rating decision in February 
1991, the RO assigned a 10 percent rating, effective from 
February 16, 1985, the day following separation from service.  
The combined rating was 40 percent. 

In a claim received on July 1, 1991, the veteran stated that 
he was unemployable because of his service-connected 
disabilities. 

In a rating decision in September 1992, the RO adjudicate the 
claims for increase for all of the service-connected 
disabilities and denied the claims, except for the right 
knee, which was increased to 20 percent, which resulted in a 
combined rating of 50 percent, effective from June 13, 1991. 

In a rating decision in November 1996, the RO increased the 
rating for the right knee to 30 percent, which resulted in a 
combined rating of 60 percent, effective from January 1, 
1996. 

In a rating decision in January 1997, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating, effective April 18, 1995, the 
date of receipt of the claim of service connection for PTSD.  
The combined rating was increased to 70 percent, effective 
April 18, 1995. 

In a rating decision in June 1997, the RO granted the veteran 
a total disability rating for compensation based on 
individual unemployability, effective from April 18, 1995. 

In a rating decision in August 2001, the RO granted service 
connection for degenerative disc disease of lumbar spine and 
assigned a 10 percent, resulting in a combined rating of 60 
percent, effective from June 13, 1991, and 20 percent rating, 
resulting in a combined rating of 70 percent, effective 
September 28, 1994. 



Analysis 

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total disability rating is a claim for 
increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).

After a review of the record, the Board finds that the 
veteran had a pending claim  for a total disability rating 
for compensation based on individual unemployability from the 
date of receipt of claim on July 1, 1991. 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in  the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected  disabilities: provided 
that, if there is only one such disability, the disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

For the purpose of one 60 percent disability, disabilities 
affecting a single body system, e.g. orthopedic disabilities, 
are considered as one disability.  38 C.F.R. § 4.16(a). 

By rating decision in August 2001, the RO granted service 
connection for degenerative disc disease of lumbar spine and 
assigned a rating of 10 percent, resulting in a combined 
rating of 60 percent, effective from June 13, 1991, which 
meets the requisite minimum percentage requirements for a 
total disability rating 


for compensation based on individual unemployability as 
disabilities affecting a single body system, namely, 
orthopedic disabilities, are considered as one disability.  
38 C.F.R. § 4.16(a). 

The remaining question is whether the veteran was 
unemployable due to his service-connected disabilities. 

The record shows that the veteran was receiving vocational 
and rehabilitation benefits under Chapter 31 of Title 38 of 
the United States Code for school attendance in 1988 and 
1989.  In 1991 and 1992, also under Chapter 31 the veteran 
was in work-study program.  

In May 1989, the veteran was awarded disability benefits from 
the Social Security Administration due to musculoskeletal 
impairment because he had not been gainfully employed since 
February 17, 1987.  The musculoskeletal impairment was due to 
the veteran's service-connected disabilities. 

In June 1992, a private physician reported that the veteran 
was working in vocational rehabilitation in a desk-type job.   

In February 1993, the veteran filed a Workers' Compensation 
claim for an injury sustained in February 1993.  The veteran 
listed his occupation as a student and that the injury 
occurred at a veterans' service office.  He indicated that he 
was in a VA work-study program. 

On VA examination in June 1995, the examiner noted that the 
veteran had an Associate Art degree and had worked as a 
carpenter and lather, but the veteran had not been unable to 
work in either capacity because of his service-connected 
physical disabilities.  The examiner also noted that the 
several years earlier that the veteran was dismissed from a 
work-study program because of an incident at a veterans 
service office.  The examiner reported that the veteran's 
physical disabilities were a significant factor contributing 
to his inability to work. 

Although the veteran was in a work-study program from 1991 to 
1993 under Chapter 31, which is evidence that vocational 
rehabilitation was reasonable feasible, the severity of the 
veteran's service-connected disabilities was not incompatible 
with finding that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected orthopedic disabilities, affecting his 
ability to sit or stand (back, knees, and ankles) and the 
ability to use his right hand (wrist).  Moreover, there is no 
evidence that the veteran was able to secure a substantially 
gainful occupation the work-study program was intended to 
qualify him for.  

In balancing the evidence for and against the claim, the 
Board finds that there exists an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim that the veteran was unemployable 
due to the service-connected physical disabilities as of June 
13, 1991, as the veteran was receiving Chapter 31 benefits, 
but he had not secured or followed a gainful occupation since 
1987 because of severe musculoskeletal impairment due solely 
to service-connected orthopedic disabilities.

Under 38 U.S.C.A. § 5107(b), when there is an approximate 
balance of positive and negative evidence, regarding any 
issue material to the determination of the matter, the 
benefit of the doubt is given to the veteran.  

As of June 13, 1991, the service-connected disabilities had a 
combined rating of 60 percent, affecting a single body 
system, which met the requisite minimum percentage 
requirements for a total disability rating for compensation 
based on individual unemployability under 38 C.F.R. § 4.16, 
and the claim for a total rating was received on July 1, 
1991.  

As the claim for a total disability rating for compensation 
based on individual unemployability was received within one 
year of June 13, 1991, and as it is factually ascertainable 
that the veteran was unemployable at that time, the effective 
date of the total disability rating is June 13, 1991.  
38 C.F.R. § 3.400(o)(2).  

Financial Assistance for the Purchase of an Automobile with 
Adaptive Equipment or for the Purchase of Adaptive Equipment 
Alone

For an eligible person, VA provides financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808.  

An "eligible person" is one who, because of injury or disease 
incurred or aggravated during active military service, is 
entitled to receive VA compensation for loss or permanent 
loss of use of a hand or foot, or for permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye, or central visual acuity of more than 
20/200 if there is a field defect in the better eye, or for 
ankylosis of a knee or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. 
§ 3.808.

According to the most recent rating decision, dated in April 
2006, the service connected disabilities are post-traumatic 
stress disorder, degenerative disc disease of the lumbar 
spine, right knee disability with arthritis, left knee 
disability, right ankle disability, residuals of a fracture 
of the left ankle, and ischemic necrosis of the right wrist. 

The veteran is not in entitled to receive VA compensation for 
loss or permanent loss of use of a hand or foot.  He does not 
have a service-connected disability, affecting the eyes.  And 
neither of the service-connected knee disabilities is 
ankylosed as evidenced by VA examinations in June 2000, May 
2003, and July 2005.  

Accordingly, he is not, as a matter of law, an "eligible 
person."  Hence, VA financial assistance for the purchase of 
an automobile with adaptive equipment or for the purchase of 
adaptive equipment alone, is not warranted.  38 U.S.C.A. 
§ 3901, 3902; 38 C.F.R. § 3.808.




ORDER

An effective date of June 13, 1991, for a total disability 
rating for compensation is granted.  

Financial assistance for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone is denied.

REMAND

As for the claims of service connection for cervical and 
thoracic spine disabilities, the veteran asserts that he 
injured his cervical and thoracic spines in military service 
either by parachuting or in vehicle accidents.  

Service personnel records show that the veteran was awarded 
the Parachute Badge.  Service medical records show the 
veteran complained of neck pain with muscle spasm in February 
1979.  In April 1979, the veteran complained of a neck injury 
following a parachute jump.  In July 1980, the veteran was in 
a motorcycle accident and complained of neck pain.  In June 
1982, the veteran was in a rollover accident and complained 
of head and back pain and the assessment was back strain. 

After service, in a letter in October 1987, Dr. D.A.F. stated 
that in February 1987 he saw the veteran for low back, mid-
back, and neck pain, which the veteran related to his duties 
as a paratrooper during service.  The diagnosis was 
intervertebral disc syndrome of cervical and thoracic spine 
and the doctor expressed the opinion that it was probable 
that the current disabilities may have been caused by the 
jarring of the spinal column in paratrooping activities.  

In March 1994, a MRI by VA revealed a disc herniation at C6-
7. 



In December 1999, J.P.O., MD, stated that the veteran's 
history included parachuting while in military service and 
his medical history included herniated nucleus pulposus in 
the cervical spine and that the extensive musculoskeletal and 
spinal disabilities were unusual in a man of the veteran's 
age and it is highly likely that the injures were related to 
the parachute jumping during service. 

In July 2002, a MRI by VA revealed degenerative disc disease 
of the thoracic spine. 

As the record contains evidence of current degenerative disc 
disease of the cervical and thoracic spine that may be 
associated with an established event or injury in service, a 
VA medical examination and opinion is needed to decide the 
claims

On the claim for special monthly compensation, special 
examination is needed. 

Accordingly under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), these claims are REMANDED for the following 
action:

1. Ask the veteran to provide any 
evidence in his possession, pertaining to 
the injury in April 2002, when he fell 
over an embankment.  

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current cervical 
or thoracic spine disability is due to 
the documented injuries during service, 
including the clinical significance that 
the veteran was a paratrooper, and 
whether it is at least as likely as not 
that any current cervical or thoracic 
spine disability was are due to an injury 
in April 2002, when the veteran fell over 
an embankment.  The claims folders must 
be made available to the examiner for 
review. 





In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
reached is so evenly divided that it 
is as medically sound to find in 
favor of the conclusion as it is to 
find against it.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.

3. Schedule the veteran for a VA special 
examination for aid and attendance and 
housebound, which is designed to pinpoint 
findings relevant to aid and attendance 
determinations under 38 C.F.R. § 3.352 as 
well as to provide a basis for 
determining housebound status. 

4. After the above has been completed, 
adjudicate the claims.  If any decision 
remains adverse to the veteran, furnish 
him a supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


